MONTGOMERY, J., dissenting.
This was a petition to rehear. But one question is presented by the petition. In the trial below the plaintiff having alleged that he was injured by reason of the use of a defective coupler on the defendant's train, the defendant, among other defenses, set up and introduced in evidence a paper-writing marked "Exhibit A," being a release of all actions and right of actions which accrued to him by reason of the alleged injury. The plaintiff, replying by way of avoidance of the effect of this release, alleged that it had been obtained by fraud and deceit, and was therefore void. The defendant also introduced a paper-writing marked "Exhibit B," being a contract signed by the plaintiff upon his entrance into the service of the defendant by which he bound himself to observe the rules of the company in respect to the coupling of the cars, etc., and contracted to assume all risks incident to his employment, etc. Appropriate issues were submitted to the jury in regard to the alleged negligence, contributory negligence, execution of the release and its validity. The issues were found in favor of the plaintiff, and on appeal to this Court the ruling of the court below on the various matters in controversy was affirmed, except his Honor's charge in response to certain special instructions hereinafter set out, asked by the plaintiff.
An examination of the original record shows instructions asked, numbered from 1 to 7 inclusive. After instruction marked 7 is the following: "6. A rule of the railroad company agreed to by the plaintiff may be waived or abrogated for the company by the conductor making an order contrary to such rule, when it was the duty of the plaintiff to obey such order. If you find by the greater weight of evidence in this case that the plaintiff signed the paper B and agreed not to couple cars except with a stick; if you further find that the    (716) conductor on the defendant's train ordered him to make the *Page 506 
coupling, you are instructed that the conductor had the power to waive or abrogate the said contract." (The above instruction was given, and the defendant excepted.)
"The Legislature has enacted that any contract or agreement, express or implied, made by an employee of said company to waive the benefit of an action which he may have against the company for injuries shall be null and void. `And it seems,' says the Supreme Court, `that the Legislature intended to put an end to all such intentions (contentions) by saying in the first section of the act that he shall have a right of action for injury caused by such defective machinery, and providing in the second section that he cannot waive that right by contract, express or implied.'" (The above instruction was given and the defendant excepted.)
The Court in Fleming v. R. R., 131 N.C. 485, treated this instruction as two separate and distinct propositions. We can readily understand how this impression was made upon the court by the fact that his Honor separated the prayer by inserting about the center the words "The above instruction given and the defendant excepted," and at the end of the prayer repeated this language. The petition to rehear states that the prayer was single and connected, and that it was a mistake to treat it as two prayers for separate instructions. Upon careful examination of the record, we concur with the petitioner. We think that it was, as given, but one instruction and related to but one subject. The plaintiff's counsel by an oversight numbered the prayer 6, when it should have been numbered 8. The Court in its opinion speaks of it as "8 and 9." His Honor had in a series of instructions directed the attention of the jury to the controversy in regard to the execution of the release and the allegation of fraud therein made by the plaintiff. Exhibit B related to the subject of rules of the (717)  company, the contract of the plaintiff to obey them, and the assumption of risk, etc. It was entirely separate and distinct from the instructions given in regard to Exhibit A, the release. The Court was of the opinion that "the language was too broad and was calculated (not to say intended) to and may have misled the jury and directed their minds to the release and discharge set up by the defendant in its answer." The instruction read as relating to a single subject, we think, upon a careful consideration, being expressly directed to "B," and it could not have reasonably been understood to refer to the release "A." The language, "If you find by the greater weight of evidence in this case that the plaintiff signed the paper `B' and agreed not to couple the cars except with a stick," etc., and the express and direct reference to the act of the Legislature in regard to such contracts, which the jury must have understood had no reference whatever to *Page 507 
the release, directed their attention to the contract called "Exhibit B" and not to the release called "Exhibit A." His Honor, with his accustomed care, instructed the jury upon every issue and phase of the testimony. The entire charge, when considered as a whole, could not have misled the jury in regard to Exhibits A and B. The Court in concluding its opinion said: "As we have said, we do not discuss in this opinion the matters relating to the release and discharge and the alleged fraudulent character of the paper-writing."
We think that the petition should be allowed for the reasons given; but as the Court ordered a new trial without passing upon several exceptions of the defendant, we have concluded that upon the questions raised by these exceptions not passed upon the defendant is entitled to have the ruling of this Court.
As the personnel of the Court has been partially changed since the argument and decision, we direct a reargument of the exceptions not passed upon. The rule of the Court in regard to rehearings requires a petition to rehear to be filed by either of the parties desiring  (718) such rehearing, but the peculiar status of this case entitles the defendant to be heard by the Court as now constituted.
The petition is allowed and the cause is set down for argument upon such exceptions as were not passed upon, at the regular call of the docket at the next term of this Court. The clerk will direct a copy of this order to counsel for plaintiff and defendant. The petitioner will recover the costs.
Petition allowed.